Continuation sheet
Continuation of 3.  NOTE:
The proposed amendment such that “on at least one beam, the first reference RF signal comprising a positioning reference signal (PRS)…. n at least one beam, the second reference RF signal comprising a sounding reference signal (SRS)…. send the first time difference” as recited in claims 1, 15 and 26 raise new issue that would require further considerations and search.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474